Mr. Justice Breese delivered the opinion of the Court; Two questions are presented by this record. First, can the ordinary process of a Circuit Court be executed by a special bailiff, under the appointment pro hac vice of the sheriff? And next, was the note sued on a bet on an election authorized by law? At common law several kinds of bailiffs were recognized, and among them sheriff’s bailiffs, who are regarded as servants to sheriffs of counties, to execute writs, warrants, etc., for whose misdemeanors or defaults the sheriffs were answerable. Sheriffs had under them an under-sheriff, bailiffs, jailer, etc., for all of whom they were answerable. Jacob’s Law Diet., title, “Sheriff.” We do not suppose our statute respecting sheriffs and coroners has taken away or in any manner abridged this common law power of the sheriff to appoint a special bailiff on an emergency, his appointment being indorsed on the writ. We believe it is the general practice. It seems a power necessary for him to possess in order to the due performanceipfrth^e various duties devolving on him, which he^anft^periorm in person. And as all their acts are doriA'hhythe namffófHhg sheriff, and for which he is answerable, jmdnjury gánjresult teq the public, but much good, by the proper exercise of this power. On the other point we are constrained to hold, on the authority of the case of Gordon v. Casey, 23 Ill. 71, that the note sued on was, to all intents and purposes, a bet on an election authorized by the laws of this State, and consequently void. The judgment, for this reason, must be reversed. Judgment reversed.